Citation Nr: 1545228	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  12-06 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability, to include degenerative joint disease and medial and lateral meniscal tears of the right knee (claimed as right pain).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

The Veteran had active military service from December 1977 to November 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for right knee pain.  

The Veteran testified before the undersigned at a Board videoconference hearing in December 2014.  A transcript of the hearing has been reviewed and associated with the claims file.

This matter was before the Board in February 2015, at which time it was remanded for additional development.  


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's right knee disability had its onset during military service or is otherwise related to such service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. § 3.303 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

The Veteran received notification prior to the unfavorable agency decisions in letters dated in October 2009.  Specifically, he was apprised of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records are associated with the claims file.  Post-service VA and private treatment records have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

Additionally, the Veteran was afforded a VA examination in August 2010.  Pursuant to the Board's February 2015 remand directives, an additional VA examination was provided in March 2015.  These examinations are adequate for the purposes of evaluating the Veteran's claim on appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide a discussion of pertinent symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Thereafter, a statement of the case was issued in August 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the December 2014 Board videoconference hearing, the Veteran was made aware of the issue before the Board.  Further, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claim and sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant were met.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Factual Background

The Veteran asserts that his right knee disability had its onset during to military service.

Service treatment records demonstrate complaint of and treatment for bilateral lower leg pain in August 1980.  At that time, the appellant presented with complaints of aching right knee pain for one week.  There was no swelling or tenderness noted.  The records also report complaints of right lower leg pain; however, they do not suggest that such complaints included the appellant's right knee.  The August 1980 separation examination report revealed a normal clinical evaluation.  In the accompanying report of medical history, the Veteran denied trick or locked knees, however chronic right knee pain, not disabling, with full range of motion was reported.   

Post-service private treatment records note complaints and treatment for right knee pain and a diagnosis of medial and lateral meniscal tears of the right knee and mild degenerative arthritis.  Notably, the Veteran first presented for medical treatment for right knee pain without injury in August 2008.  

VA treatment records also note treatment for right knee pain.  Specifically, in March 2011 consultation report, the Veteran reported that he had knee pain since 1979.

The Veteran was afforded a VA examination in August 2010.  Following examination of the Veteran, the examiner diagnosed minimal degenerative joint disease of the right knee.  He determined that it was less likely than not that the findings of minimal degenerative joint disease of the right knee had its origins in military service.  He reported that it was not a pathologic lesion of the right knee.  The examiner opined that the finding was more likely than not a finding consistent and peculiar to the appellant himself and not caused by any trauma or military duty.  He further noted that if an x-ray were available from prior to military service when the patient had no knee pain, it would also be more than likely that the same x-ray findings would be present.

In testimony provided during the December 2014 Board videoconference hearing, the appellant reported that his right knee pain began during military service and had continued since that time.  He reported that he sought treatment for knee pain a number of times during service and was placed on a profile.  He further stated that he sought treatment immediately after service and then in 2007.

The Veteran was afforded an additional VA examination in March 2015.  The examiner noted that the service treatment records demonstrated treatment for aching right knee pain in August 1980 and that the military separation history listed chronic right knee pain, not disabling with full range of motion.  However, the she disagreed with the report of chronic right knee pain as there was no indication of a knee condition until August 1980.  Previous complaints of localized pain were for the lower leg, not the knee.  The examiner also conducted a review of the appellant's post-service medical records and noted that the Veteran first complained of pain in the right knee in August 2008; however he was treated for other orthopedic complaints prior to that time.  

The examiner determined that it was less likely that the Veteran's medial and lateral meniscus tears and mild degenerative arthritis were incurred in or caused by the claimed in-service injury, event or illness.  In support of her finding, the examiner noted that despite frequent primary and orthopedic care beginning in 1995 to 2009, there were no complaints about the right knee until 2008.  She opined that because of the 28 years from service to the first complaint of a right knee problem, despite numerous complaints of other orthopedic conditions, it was less likely that the right knee disabilities were related to service.  

Analysis

While the record demonstrates that the Veteran currently suffers from a right knee disability, the weight of the evidence is against a link between the current disabilities and disease or injury during military service.  In this regard, the August 2010 and March 2015 VA examiners determined that the diagnosed right knee conditions were not related to the appellant's period of military service.  Specifically, the August 2010 VA examiner determined that the appellant's degenerative arthritis of the right knee was more likely than not a finding consistent and peculiar to the appellant himself and not caused by any trauma or military duty.  Additionally, the March 2015 VA examiner determined that neither the arthritis nor the meniscus tears of the right knee were related to service.  She opined that even though chronic right knee pain was noted, it was an inaccurate finding as the appellant only presented with right knee pain in August 1980.  While service treatment records showed complaints of right lower leg pain, such complaints did not appear to be inclusive of right knee pain.  

Further, the March 2015 examiner noted that the Veteran was treated for a number of orthopedic disabilities following service from 1995 to 2009, however, there were no complaints regarding the right knee until 2008.  She determined that because of the 28 years from service to the first complaint of a right knee problem, despite numerous complaints of other orthopedic conditions, it was less likely that the right knee disabilities were related to service.  The Board notes that a significant lapse in time between service and post-service medical treatment may be considered, among other factors, as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

It is recognized that degenerative joint disease is a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be warranted solely on the basis of continuity of symptomatology.  While the Veteran has reported right knee pain since service, such reports are not supported by the evidence of record.  Post-service treatment records reveal treatment for a number of disabilities, to include left knee pain, back pain and shoulder pain, beginning in 1995.  However, the evidence is negative of complaints of or treatment for right knee pain until August 2008.  The continued treatment and complaints of pain for other joints and disabilities strongly suggests that right knee pain had not persisted since service and that once the condition manifested, the Veteran sought treatment.  As such, an award of service connection on the basis of continuity of symptoms is not warranted.  Additionally, presumptive service connection based on the finding of a chronic disease is not warranted because the evidence of record does not show that the Veteran's right knee degenerative joint disease manifested to a compensable degree within one year after his discharge from service in February 1977.  38 C.F.R. §§ 3.307(a) and 3.309(a).  

The Board acknowledges the claimant's report that his right knee disability is related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that in this case, the determination of the origin of the current right knee conditions is a medical question not subject to lay expertise.  The conditions involve a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed conditions is a medical question requiring medical training, expertise and experience.  

In light of the foregoing, the Board finds that service connection is not warranted for a right knee disability.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims of service for a right knee disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a right knee disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


